IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

T. O. C.,                             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3419

BETHANY CHRISTIAN
SERVICES,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Robert C. Allen of Robert C. Allen, P.A., Pensacola; Candice K. Brower of the
Office of the Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee; and Anna L. Uniacke of the Office of Jeffrey E. Lewis, Criminal
Conflict and Civil Regional Counsel, Pensacola, for Appellant.

Gayle J. Ryba of Gayle J. Ryba, P.A., for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.